UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                           Submitted September 25, 2006*
                              Decided October 5, 2006

                                        Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-1957

LINDA SIELCK,                                  Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division
      v.
                                               No. 06 C 1582
JEFFREY R. SIELCK, et al.,
     Defendants.                               Matthew F. Kennelly,
                                               Judge.

                                      ORDER

       Linda Sielck sued her ex-husband, the attorneys involved in their divorce
proceedings, and her marriage counselor for supposed civil rights violations.
During screening of her in forma pauperis complaint under 28 U.S.C.
§ 1915(e)(2)(B), the district court dismissed the case, ruling that Sielck failed to
state a federal claim. We affirm but on slightly modified grounds: no federal

      *
           No defendants have been served, and the appeal was submitted without
the filing of briefs or other participation by the defendants. After examining the
appellant’s brief and the record, we have concluded that oral argument is
unnecessary. Accordingly, the appeal is submitted on the appellant’s brief and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-1957                                                                    Page 2

jurisdiction exists over several of her claims because they require an impermissible
review of a state court judgment, but the remainder of her complaint indeed fails to
state a federal claim.

        According to Sielck’s complaint, the defendants all violated her civil rights
under 42 U.S.C. § 1985 and certain federal criminal statutes by defaming her, and
denying her custody over her children and marital assets. Specifically, she claimed
that Jeffery Sielck, her ex-husband, aided by his attorneys, defamed her during
their divorce proceedings in state court and her own attorney failed to protect her
and her children, resulting in the state court awarding Jeffrey both custody of her
children and the “marital property.” She also claimed that Jeffery lied to their
marriage counselor who improperly relied on those lies when he signed a
certification that permitted her commitment in a mental hospital.

       Before moving to the legal sufficiency of Sielck’s claims, we must first
determine whether the district court had subject matter jurisdiction. Federal
courts other than the United States Supreme Court lack subject matter jurisdiction
to review state court judgments. Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005); Dist. Court of Columbia Court of Appeals v. Feldman, 460
U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Long v.
Shorebank Dev. Corp., 182 F.3d 548, 554 (7th Cir. 1999). “In assessing the
applicability of the Rooker-Feldman doctrine in a particular case, ‘the fundamental
and appropriate question to ask is whether the injury alleged by the federal
plaintiff resulted from the state court judgment itself or is distinct from that
judgment.’” Long, 182 F.3d at 555 (quoting Garry v. Geils, 82 F.3d 1362, 1365 (7th
Cir. 1996). If the alleged injury is the result of the state court’s judgment, then
federal courts lack subject matter jurisdiction. Id. Here, Sielck alleges that the
defendants’ misconduct throughout the divorce proceedings resulted in a state court
judgment that deprived her of “marital property” and custody of her children.
Because those injuries were the direct result of the state court judgment itself, the
district court lacked jurisdiction to consider Sielck’s claims regarding those claims.

      With regard to Sielck’s allegations that her ex-husband defamed her and lied
to have her committed to a mental institution, these alleged injuries precede the
judgment but we agree with the district court that she nonetheless fails to state a
federal claim. To establish a civil conspiracy under § 1985, Sielck must show that
the conspiracy is driven by a racial animous, Alexander v. City of South Bend, 433
F.3d 550, 556-57 (7th Cir. 2006), but she has not alleged any racial motivation for
the defendant’s actions. And although Sielck did not cite 42 U.S.C. § 1983, she
could not state a claim under that statute because she does not assert that the
defendants acted under the color of state law, Valentine v. City of Chicago, 452 F.3d
670, 682 (7th Cir. 2006). Accordingly, the district court’s judgment of dismissal is
AFFIRMED as modified.